On the 1st day of November, 1909, in the county court of Wagoner county, appellant was convicted for violating the prohibitory liquor law. His punishment was assessed at a fine of $100 and 60 days' confinement in the county jail.
There was an order of the county judge extending the time within which appellant could take his appeal to this court to the 20th day of January, 1910. The writ of error, however, was not filed in this court until the 25th day of January, 1910. The record fails to show that any notice of appeal had ever been served upon the county attorney and clerk of the county court as is required by section 6949 of Snyder's Comp. Laws of Oklahoma 1909.
This court, therefore, never acquired jurisdiction of this cause, and it must be dismissed.